DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, and the following species, in the reply filed on 01/05/21 is acknowledged.  

    PNG
    media_image1.png
    108
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    667
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    662
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    112
    669
    media_image4.png
    Greyscale

The traversal is on the ground(s) that the references cited in the restriction require too high of a release force.  This is not persuasive because the claims do not require any particular release force.  Applicant also appears to be referring to non-required aspects/examples from the prior art and therefore is not persuasive in that regard as well.  Applicant traverses the various election of species requirements because the species are part of the more general claimed formula.  This is not persuasive because being part of a general formula does not make the species patentably indistinct.  Applicant also argues that a mixture of compounds were used in the examples but, as pointed out by applicant, these mixtures still correspond to an overall A1 ingredient with average values.  Applicant argues against the AII species requirement because the examples show that different compounds can achieve the release properties but this does not make the various AII possibilities non-distinct.  Applicant argues against the BI species requirement because a mixture of compounds may be used but, as pointed out by applicant, these mixtures still correspond to an overall BI ingredient with average values.  Applicant argues against the EI/EII species requirement on the grounds that other species also achieve beneficial properties but this does not make the various EI/EII possibilities non-distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 14 and 15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Catherine Brown on 01/25/21.
Note: Claims 14-15, previously withdrawn from consideration under 27 CFR 1.142, are currently rejoined as explained below.
The application has been amended as follows: 
Please amend claims 1, 6-7, 9-10, and 14 as indicated in the attached claim amendment.
Election of Species
The previous election of species requirement of 12/01/20 is hereby withdrawn because the originally elected species were found to be allowable for the reasons set forth below.  Upon determining that the elected species were allowable, consideration was extended to the full claimed scope (i.e., all the various non-elected species as claimed, based on the above Examiner’s amendment) and those species were also found to be allowable for the same reasons set forth below.  See MPEP 803.02.  “Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. … The examination will be extended to the extent necessary to determine patentability of the Markush-type claim.”
All species within the allowed claims (see below) have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Kuo (U.S. 2016/0244636), which does not disclose, teach or suggest, explicitly or inherently the composition as recited in claim(s) 1.  No 
The references cited in the corresponding foreign/PCT application(s) have been considered as part of the prior art discussed above.  
Based on the above, claims 1-13 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 12/01/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 12/01/20 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 14-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowed claim(s) 1 and therefore are allowable over the prior art for the same reasons set forth above.  
Thus, claims 14 and 15 have been separately considered and examined according to their different statutory inventive types (i.e., method and cured product thereof) and found to be allowable for the same reasons set forth above.  All of claim(s) 15’s limitations, including product by process limitations, must be given patentable weight because all the limitations of 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787